Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made as of
June 7, 2011, by and between Digital Realty Trust, Inc. (the “REIT”) and DLR,
LLC (the “Employer”, and together with the REIT, the “Company”) and Richard A.
Magnuson (the “Employee”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Employment
Agreement (as defined below).

WHEREAS, the Company and the Employee are party to that certain Employment
Agreement, dated August 7, 2008, as amended by the First Amendment thereto,
dated as of December 24, 2008 (the “Employee Agreement”); and

WHEREAS, the Company, and the Employee desire to amend the Employment Agreement
as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby amend the Employment
Agreement as follows:

1. The second sentence of Section 1 of the Employment Agreement is hereby
modified, amended and restated in its entirety to read as follows:

“If not previously terminated, the Term shall automatically be extended for one
additional year on the Initial Termination Date, and on each subsequent
anniversary of the Initial Termination Date, unless the Company elects not to so
extend the Term by notifying you, in writing, of such election not less than
thirty (30) days prior to the last day of the then current Term.”

2. This Amendment shall be and is hereby incorporated in and forms a part of the
Employment Agreement.

3. All other terms and provisions of the Employment Agreement shall remain
unchanged except as specifically modified herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

DIGITAL REALTY TRUST, INC., By:  

/s/ Joshua A. Mills

Name:   Joshua A. Mills Title:   General Counsel

 

DLR, LLC,         By:   Digital Realty Trust, Inc.,         Its:   General
Partner             By:  

/s/ Joshua A. Mills

            Name:   Joshua A. Mills             Title:   General Counsel

 

EMPLOYEE

/s/ Richard A. Magnuson

Richard A. Magnuson

 

2